Petition for Rehearing
[Filed October 12, 1976]
Lowdermilk, J.
— In her petition for rehearing, the defendant-appellant Hazel G. Holmes reveals that we erred in our holding on Issue Five of our opinion. IC 1971, 24-4.5-5-205 (Burns Code Ed.) allows a borrower to at any time raise the civil liability of the lender for violations of disclosure requirements as a defense to an action on the borrower’s obligation.
Inasmuch as the trial court’s findings of fact did not touch on this issue, we are left with no clue as to why it rejected Holmes’ claim under IC 1971, 24-4.5-5-203(1) (Burns Code *518Ed.). See Miller v. Ortman (1956), 235 Ind. 641, 136 N.E.2d 17.
We therefore temporarily withdraw our original opinion and hereby remand this cause to the trial court with instructions that it enter findings of fact on Issue Five and — in the event that its findings require a change in its judgment — to amend its judgment to conform to its findings.
It is further ordered that the trial court furnish this court with said findings and any other new record within forty (40) days of the date hereof.
Note. — Reported at 355 N.E.2d 417.
Supplemental Opinion
[Filed December 7, 1976.]
Lowdermilk, J.
— Our original opinion in this cause1 was temporarily withdrawn by our opinion on rehearing,2 in which we remand this cause to the trial court for findings of fact on Issue Five. The trial court entered and filed with this court additional findings of fact and conclusions of law and an amended judgment.
The trial court found that PCA provided a proper disclosure statement prior to the execution of the first note — but not before the execution of the second note. According due regard to the trial court’s opportunity to assess the witnesses’ credibility, we uphold these findings. Ind. Rules of Procedure, Trial Rule 52(A).
The trial court found the finance charge on the second note to be $325.50 and concluded that Holmes and Downs were entitled to recover $651, twice the finance charge, from PCA pursuant to IC 1971, 24-4.5-5-203(1) (Burns Code Ed.). The trial court amended its judgment to decrease the amount thereof from $21,976.09 to $21,325.09.
We hereby reinstate our original opinion on the first four *519issues and now affirm the trial court’s amended judgment, and now deny Holmes’ petition for rehearing.
Robertson, C.J. and Lybrook, J., concur.
Note. — Reported at 357 N.E.2d 734.

. At 353 N.E.2d 509.


. At 355 N.E.2d 417.